Case: 14-3037      Document: 17      Page: 1     Filed: 02/12/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                      DONNA J. DEEM,
                         Petitioner,

                                v.

     DEPARTMENT OF HOMELAND SECURITY,
                 Respondent.
            ______________________

                          2014-3037
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF0752120777-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Donna J. Deem submits a corrected informal brief of
 petitioner, which the court treats as a motion to file a
 corrected informal brief using the court’s informal brief
 form. The court notes the previous informal brief was
 rejected for not using the proper form.
    Upon consideration thereof,
    IT IS ORDERED THAT:
Case: 14-3037    Document: 17    Page: 2    Filed: 02/12/2014



 2                                DEEM   v. DHS



      The motion is granted. Deem’s corrected informal
 brief is accepted for filing. The respondent should calcu-
 late the due date for its response brief from the date of
 filing of this order.
                                   FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court


 s21